                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                   Plaintiff,                                 8:16CR195

     vs.
                                                              JUDGMENT
ANTHONY WHITEWATER,

                   Defendant.


     For the reasons set forth in the Court’s Memorandum and Order of this date,

     IT IS ORDERED:

     1. The Defendant’s Motion to Vacate under 28 U.S.C. § 2255, ECF No. 128, is

     denied;

     2. Pursuant to Rule 11 of the Rules governing Section 2255 Proceedings, the

     Court denies a certificate of appealability; and

     3. The Clerk will mail a copy of this Memorandum and Order to the Defendant at

     his last known address.

     Dated this 12th day of June 2019.



                                         BY THE COURT:

                                         s/Laurie Smith Camp
                                         Senior United States District Judge
